Citation Nr: 0604360	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-07 483	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a left knee disorder.

2.  Entitlement to a disability rating higher than 10 percent 
for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from August 1971 to 
October 1974.

2.  On January 31, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met with respect to both 
issues.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant 
(through his/her authorized representative) has withdrawn 
this appeal and, hence, there remains no allegation of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


